DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention III (claims 13-20) in the reply filed on 10/18/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 13 and 14, the “when” clauses are unclear. It is not clear if the limitation(s) following and/or preceding the phrases “when…” are part of the invention.
The "when phrases” renders much of the limitation(s) following and/or preceding the phrases optional. 
The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “when…” to positively set forth active process steps by the control circuit. 
The same applies to “if” clauses in claim 15.  

Claim 13 recites the limitations "the first/second voltage signal" in the controller limitation.  There are insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation "the atomizing power" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Note: The examiner omits raising simple formality issues (e.g. antecedent basis issues) in the claims.

Regarding claim 13, it is unclear if applicant intends to positively claim: data representing a preset voltage threshold as part of the claimed subject matter. 
The recitation: “the controller… stores…” (as opposed to, for e.g., storing…), is merely directed towards applicant’s intended use/function of the controller if it were operated in the manner intended by applicant. 

The claim as drafted only requires that the controller to be structurally capable of storing data. If applicant intends for a preset voltage threshold to be considered part of the invention, the examiner requires applicant to clarify this by amending the claim to positively recite the preset voltage threshold as accessible data on the controller for the claimed analysis in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed preset voltage threshold. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with data not claimed as part of the claimed subject matter. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
Regarding claim 13, it is unclear what applicant means by “outputting corresponding action signals based on the comparison.” Claim 13 recites nothing but data gathering; simple manipulation (differential between two values); and simple comparison with a preset data. What can be considered corresponding action signals based on the comparison? 

In fact, it is unclear how claims 13-20 can be considered an electronic cigarette (the invention as define in the permeable.) For e.g.: Claim 13 recites that the heater is for heating sensors as opposed to a regular heater for heating vaporizable fluid. Claim 13 does not include any components (other than the shell), which are normally associated with an electronic cigarette. 
The recitation: “outputting corresponding action signals based on the comparison” merely states applicant's intended purpose/function of the claimed device. Mere statement of purpose/function can be resolved only on review of the entirety of the specification to gain an understanding of what the inventors actually invented and intended to encompass by the claim. It is unclear how the clause further structurally limits the claimed system. The examiner is not stating that the claim can be interpreted in many ways; nor equating the breath of the claim with indefiniteness. The examiner is stating that the determination for the scope of the claim can be resolved only on review of the entirety of the record. In this case, no of the dependent claims cures the deficiency. Claims 14 and 15 do not further process wise define claim 13. Claims 16-20 are all about further structural components of the electronic cigarette.
None of claims 13-20 specifies how the recited parameters, i.e. voltage and temperature, are associated with an operation of an electronic cigarette. What voltage 
It is unclear what type of condition responsive controls are being performed by the device claimed in claim 13.  
	Regarding claim 14, it is unclear what applicant means by “closing the electronic cigarette.” Closing is not a term normally associated with an operation of an electronic cigarette. What does applicant men by the recitation? 
Claim 15 is unclear because the claim does not any further active process steps. The limitation "the atomizing power" also lacks proper antecedent basis. It is not clear what is being claimed. It is unclear how the parameter gathered in claim 13, i.e. voltage and temperature, are logically tied to an atomizing power. 
The disclosure states that instant invention, a switch control circuit and a switch control method for an electronic cigarette and the electronic cigarette, is capable of truly reflecting the user's smoking process and improving user experience. The instant invention improves smoking experience by users. None of claims 13-20 makes it clear how an electronic cigarette or an operation of an electronic cigarette is being controlled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 20150173124). 
As best understood from the instant claim language, regarding claim 13-20, Qiu discloses (entire disclosure) an intelligent controller of electronic cigarette including a switch module, a voltage acquisition module coupled to a heating wire, a control module coupled to the switch module and the voltage acquisition module, respectively, a display module electrically connected to an output of the control module, and a battery electrically connected to the switch module, the voltage acquisition module, the control 
[0008]-[0012] The voltage acquisition module is coupled to a heating wire of an atomizer, configured to acquire a terminal voltage of the heating wire; 
a control module coupled to the switch module and the voltage acquisition module, respectively, configured to send a control signal to the voltage acquisition module to drive the voltage acquisition module to acquire the terminal voltage of the heating wire, after receiving the high voltage signal from the switch module, detect whether the heating wire is in a short-circuit condition, an open-circuit condition or a normal condition, according to a type of the acquired signal from the voltage acquisition module, and output a detection result; a display module electrically connected to an output of the control module, configured to digitally display whether the heating wire is in a short-circuit condition, an open-circuit condition, or a normal condition such that a user directly observes the condition of the heating wire; and a battery electrically connected to the switch module, the voltage acquisition module, the control module, and the display module, respectively, configured to supply working voltage power to the switch module, the voltage acquisition module, the control module, and the display module, respectively. When the control module receives the signal from the switch module to 
[0019] The intelligent controller further includes a voltage comparison module, configured to compare an acquired voltage of the battery with a reference voltage to obtain a voltage difference, amplify the voltage difference after comparing, and send the amplified voltage difference to the control module. The voltage comparison module can compare the voltage of the battery with the reference voltage of 1.8V, amplify the voltage difference after comparing, and send the amplified voltage difference to an AD sampling interface, so that the control module can obtain a precise voltage of the 
[0025] The intelligent controller further includes an output voltage adjustment module coupled to the control module, configured to adjust a voltage output from the output voltage adjustment module to the heating wire of the electronic cigarette to a voltage defined by a user, according to a pulse width modulation signal output from the control module based on a signal for adjusting the output voltage from the input module. After startup of the intelligent controller according to the present invention, users can make the decision whether or not the voltage should be adjusted, based on the voltage displayed on the display module and their practical demands. The detailed process of the adjustment is that the input module is operated to send a user-defined voltage signal, the control module calculates and sends a pulse width modulation signal to the output voltage adjustment module after receiving the user-defined voltage signal, and the voltage output from the output voltage adjustment module can be adjusted to the voltage defined by the user. The intelligent controller according to the present invention can adjust the output voltage within a given voltage range, and it offers advantages that it can avoid a situation that the temperature of the heating wire is not high enough to make the nicotine liquid be atomized completely, so as to get the best effect of smoking experience; and it can avoid the burning out of the heating wire caused by the heating wire withstanding a large voltage or current.

Qui also teaches airflow activated (i.e. heating of heating elements) atomization of an electronic vaping device [0003].
The terminal voltage of the heating wire is being measured. At least 2 sensing means would have to be provided at each ends, the terminals, Furthermore, any of the adjustment can be considered the claimed “corresponding actions.”
Qui does not expressly teach that the disclosed embodiments included an airflow activated (i.e. heating of heating elements) atomization of an electronic vaping device (as best understood from the instant claim language), however teaches that many electronic vaping devices include such feature [0003]. 

All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        1/24/2022